Citation Nr: 0113595	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  98-04 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
external hemorrhoids.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	O. Trossi Orlandi, Esquire


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1955 to 
August 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The Board 
remanded this case in May 2000.

The Board notes that, by correspondence dated in May 2000, 
the appellant may have raised claims for an earlier effective 
date of a 10 percent award for tinnitus, service connection 
for a nervous condition secondary to service connected 
tinnitus, and entitlement to Aid and Attendance benefits.  He 
also appears to have raised claims for compensation under 
38 U.S.C.A. § 1151 for wrist injury, left arm disability and 
rib fracture.  These claims are not in appellate status and 
must, therefore, be referred to the RO for appropriate 
action.


REMAND

The appellant contends that he is entitled to an increased 
(compensable) rating for his external hemorrhoids.  His 
noncompensable rating contemplates mild or moderate 
hemorrhoids.  38 C.F.R. 4.115, Diagnostic Code 7336 (2000).  
A 10 percent rating is warranted for large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent rating is 
warranted for persistent bleeding and with secondary anemia, 
or with fissures.

The Board notes that an irreconcilable conflict exists in the 
medical evidence of record.  On the one hand, in a December 
1998 statement, Radames C. Marin, M.D. describes the 
appellant as manifesting "external hemorrhoids with episodes 
of hemorrhage producing ... hypochronic anemia" treated with 
Anusol HC anti-inflammatories and injections of iron.  On the 
other hand, a January 1999 VA rectum and anus examination was 
significant only for two very small hemorrhoids without 
evidence of anal fissures or anemia.  However, the record 
does not contain treatment notes from Dr. Marin, nor a 
medical opinion as to whether or not the appellant's rectal 
disability is causing anemia.

The RO should request complete medical records from Dr. Marin 
regarding his treatment of the appellant's external 
hemorrhoids, to include laboratory results confirming the 
diagnosis of anemia.  The RO should also ensure that all 
pertinent VA clinical records are associated with the claims 
folder.  Thereafter, the appellant should be afforded VA 
examination, with benefit of review of his claim folder, in 
order to determine the severity of his hemorrhoid disability, 
to include opinion as to whether or not he manifests anemia 
as secondary to external hemorrhoids.  The RO should also 
determine whether any additional development is warranted 
pursuant to the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The Board will defer consideration of the TDIU claim pending 
further development of the claim for an increased rating for 
external hemorrhoids.

Accordingly, this case is REMANDED for the following:

1.  The RO should request complete medical 
records from Dr. Marin, regarding his treatment 
of the appellant's external hemorrhoids, to 
include laboratory results confirming the 
diagnosis of anemia.  The RO should also 
request the appellant to identify any pertinent 
treatment records for external hemorrhoids not 
currently associated with the claims folder.  
All such records should be obtained.  

2.  The RO should request the appellant to 
provide the name(s), location(s) and 
approximate date(s) of his pertinent VA 
treatment.  The RO should then take the 
necessary steps to obtain all relevant 
identified records.

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied with 
and satisfied.

4.  Thereafter, the RO should schedule the 
appellant for VA examination in order to 
determine the severity of his external 
hemorrhoid disorder.  The examiner should 
review the contents of the claims file, to 
include the list of prescriptive medication, 
and obtain relevant history from the appellant.  
Following the examination, the examiner should 
describe the medical findings of record 
pertaining to the external hemorrhoid disorder 
and express opinion on the following questions: 
1) Does the appellant manifest anemia; and, if 
so, 2) Whether it is at least as likely as not 
that the anemia is secondary to service 
connected external hemorrhoids.  The claims 
folder and a copy of this remand must be made 
available to the examiner prior to the 
examination for review.

5.  Thereafter, the RO should readjudicate the 
claim.  If the benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of 
the evidence and applicable law and regulations 
considered pertinent to the issue currently on 
appeal.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




